                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 70 Filed 11/19/20 Page 1 of 18 Page ID #:106



                                                                                                                 1   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                     lauren.grochow@troutman.com
                                                                                                                 2   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     5 Park Plaza, Suite 1400
                                                                                                                 3   Irvine, CA 92614-2545
                                                                                                                     Telephone: 949.622.2700
                                                                                                                 4   Facsimile: 949.622.2739
                                                                                                                 5   DANIEL N. ANZISKA, Pro Hac Vice
                                                                                                                     daniel.anziska@troutman.com
                                                                                                                 6   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     875 Third Avenue
                                                                                                                 7   New York, NY 10022
                                                                                                                     Telephone: 212.704.6000
                                                                                                                 8   Facsimile: 212.704.6288
                                                                                                                 9   MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
                                                                                                                     mackenzie.willow-johnson@troutman.com
                                                                                                                10   TROUTMAN PEPPER HAMILTON SANDERS LLP
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                     305 Church at North Hills Street, Suite 1200
                                                                                                                11   Raleigh, NC 27609
                                                                                                                     Telephone: 919.740.9949
                                                                                                                12   Facsimile: 704.998.4051
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   Attorneys for Defendants
                                                                                                                     FARADAY&FUTURE INC., SMART KING LTD.,
                                                                                                                14   JIAWEI WANG, and CHAOYING DENG
                                                                                                                15                        UNITED STATES DISTRICT COURT
                                                                                                                16                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                17                                WESTERN DIVISION
                                                                                                                18
                                                                                                                19   HONG LIU,                              Case No. 2:20-cv- 08035-SVW-JPR
                                                                                                                20                  Plaintiff,              Honorable Stephen V. Wilson
                                                                                                                21           v.                             DEFENDANT FF INTELLIGENT
                                                                                                                                                            MOBILITY GLOBAL HOLDINGS
                                                                                                                22   FARADAY&FUTURE INC.,                   LTD. f/k/a SMART KING LTD.’S
                                                                                                                     SMART KING LTD., JIAWEI                ANSWER TO COMPLAINT
                                                                                                                23   WANG, AND CHAOYING DENG
                                                                                                                24                  Defendants.
                                                                                                                25
                                                                                                                26
                                                                                                                27
                                                                                                                28

                                                                                                                     111394029
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 70 Filed 11/19/20 Page 2 of 18 Page ID #:107



                                                                                                                 1             Defendant FF Intelligent Mobility Global Holdings Ltd. f/k/a Smart King,
                                                                                                                 2   Ltd. (“Smart King”) hereby answers the Complaint (“Complaint”) of Plaintiff Hong
                                                                                                                 3   Liu (“Liu”), as follows:
                                                                                                                 4             1.    Smart King denies the allegations of Paragraph 1.
                                                                                                                 5             2.    Smart King denies the allegations in Paragraph 2 on information and
                                                                                                                 6   belief.
                                                                                                                 7             3.    Smart King admits that Yueting Jia is Faraday&Future Inc.’s (“FF”)
                                                                                                                 8   founder. Smart King denies the remaining allegations in Paragraph 3.
                                                                                                                 9             4.    Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                10   as to the truth or falsity of the allegations of what Liu knew. Smart King denies the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   remaining allegations in Paragraph 4.
                                                                                                                12             5.    Smart King denies the allegations in Paragraph 5.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13             6.    To the extent Paragraph 6 contains conclusions of law, which do not
                                                                                                                14   require a responsive pleading and on that basis, Smart King denies those conclusions.
                                                                                                                15   Smart King denies the remaining allegations in Paragraph 6.
                                                                                                                16             7.    Smart King does not challenge the Court’s subject matter jurisdiction
                                                                                                                17   over this action.
                                                                                                                18             8.    Smart King denies the allegations in Paragraph 8. The Southern District
                                                                                                                19   of New York does not have personal jurisdiction over FF in this action.
                                                                                                                20             9.    Smart King denies the allegations in Paragraph 9. The Court already
                                                                                                                21   found that venue is not proper in the Southern District of New York.
                                                                                                                22             10.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                23   as to the truth or falsity of the allegations in Paragraph 10 and on that ground, denies
                                                                                                                24   those allegations.
                                                                                                                25             11.   Smart King admits the allegations in Paragraph 11.
                                                                                                                26             12.   Smart King admits the allegations in Paragraph 12.
                                                                                                                27             13.   Smart King admits the allegations in Paragraph 13.
                                                                                                                28

                                                                                                                     111394029
                                                                                                                                                                -1-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 70 Filed 11/19/20 Page 3 of 18 Page ID #:108



                                                                                                                 1           14.   Smart King admits the allegations in Paragraph 14.
                                                                                                                 2           15.   Smart King admits that Liu represented that he was a New York-based
                                                                                                                 3   attorney. Smart King denies the remaining allegation in Paragraph 15 on information
                                                                                                                 4   and belief.
                                                                                                                 5           16.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 6   as to the truth or falsity of the allegations in Paragraph 16 and on that ground, denies
                                                                                                                 7   those allegations.
                                                                                                                 8           17.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 9   as to the truth or falsity of the allegations in Paragraph 17 and on that ground, denies
                                                                                                                10   those allegations.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           18.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                12   as to the truth or falsity of the allegations in Paragraph 18 and on that ground, denies
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   those allegations.
                                                                                                                14           19.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                15   as to the truth or falsity of the allegations in Paragraph 19 and on that ground, denies
                                                                                                                16   those allegations.
                                                                                                                17           20.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                18   as to the truth or falsity of the allegations in Paragraph 20 and on that ground, denies
                                                                                                                19   those allegations.
                                                                                                                20           21.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                21   as to the truth or falsity of the allegations in Paragraph 21 and on that ground, denies
                                                                                                                22   those allegations.
                                                                                                                23           22.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                24   as to the truth or falsity of the allegations in Paragraph 22 and on that ground, denies
                                                                                                                25   those allegations.
                                                                                                                26           23.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                27   as to the truth or falsity of the allegations in Paragraph 23 and on that ground, denies
                                                                                                                28   those allegations.

                                                                                                                     111394029
                                                                                                                                                               -2-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 70 Filed 11/19/20 Page 4 of 18 Page ID #:109



                                                                                                                 1           24.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 2   as to the truth or falsity of the allegations in Paragraph 24 and on that ground, denies
                                                                                                                 3   those allegations.
                                                                                                                 4           25.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 5   as to the truth or falsity of the allegations in Paragraph 25 and on that ground, denies
                                                                                                                 6   those allegations.
                                                                                                                 7           26.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 8   as to the truth or falsity of the allegations in Paragraph 26 and on that ground, denies
                                                                                                                 9   those allegations.
                                                                                                                10           27.   Smart King lacks knowledge or information sufficient to form a belief
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   as to the truth or falsity of the allegation that “[b]etween October 2017 and mid-
                                                                                                                12   February 2018” Liu was “at the pinnacle of his success” and on that ground, denies
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   those allegations. Smart King denies the remaining allegations in in Paragraph 27.
                                                                                                                14           28.   Smart King denies the allegations in Paragraph 28.
                                                                                                                15           29.   Smart King admits that Liu represented that he was “a globally
                                                                                                                16   respected professional with decades of experience” and that it believed that hiring
                                                                                                                17   Lie would benefit its business. Smart King denies the remaining allegations in
                                                                                                                18   Paragraph 29.
                                                                                                                19           30.   Smart King admits that Mr. Jia was FF’s founder and that Mr. Jia has
                                                                                                                20   filed a personal bankruptcy case in the United States Bankruptcy Court for the
                                                                                                                21   Central District of California. Smart King denies the remaining allegations in
                                                                                                                22   Paragraph 30.
                                                                                                                23           31.   Smart King admits that Mr. Liu met Mr. Jia at FF’s headquarters on
                                                                                                                24   October 17, 2017. Smart King denies the remaining allegations in Paragraph 31.
                                                                                                                25           32.   Smart King denies the allegations in Paragraph 32.
                                                                                                                26           33.   Smart King denies the allegations in Paragraph 33.
                                                                                                                27           34.   Smart King denies the allegations in Paragraph 34.
                                                                                                                28           35.   Smart King denies the allegations in Paragraph 35.

                                                                                                                     111394029
                                                                                                                                                               -3-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 70 Filed 11/19/20 Page 5 of 18 Page ID #:110



                                                                                                                 1           36.   Smart King denies the allegations in Paragraph 36.
                                                                                                                 2           37.   Smart King admits that during the month of January 2018, Liu met with
                                                                                                                 3   Mr. Jia, Mr. Wang, and Ms. Deng at FF’s headquarters in California. Smart King
                                                                                                                 4   denies the remaining allegations in Paragraph 37.
                                                                                                                 5           38.   Smart King admits that Sidley Austin LLP was one of the law firms that
                                                                                                                 6   handled FF’s Series A transaction with Evergrande. Smart King denies the remaining
                                                                                                                 7   allegation in Paragraph 38.
                                                                                                                 8           39.   Smart King denies the allegations in Paragraph 39.
                                                                                                                 9           40.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                10   as to the truth or falsity of the allegations of Liu’s beliefs and on that basis denies
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   those allegations. Smart King denies the remaining allegations in Paragraph 40.
                                                                                                                12           41.   Smart King denies the allegation in Paragraph 41.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           42.   To the extent the allegations in Paragraph 42 purport to describe, quote
                                                                                                                14   or characterize written communications or documents, the communications or
                                                                                                                15   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                16   as expressly stated therein.     Smart King denies the remaining allegations in
                                                                                                                17   Paragraph 42.
                                                                                                                18           43.   Smart King admits that on January 25, 2018, Liu entered into the
                                                                                                                19   Employment Agreement attached to the Complaint as Exhibit A. To the extent
                                                                                                                20   Paragraph 43 purports to describe, quote, or characterize the terms of the
                                                                                                                21   Employment Agreement, the document speaks for itself, should be read as a whole,
                                                                                                                22   and would provide only as expressly stated therein. Smart King denies the remaining
                                                                                                                23   allegations in Paragraph 43.
                                                                                                                24           44.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                25   as to the truth or falsity of the allegations in Paragraph 44 and on that basis denies
                                                                                                                26   those allegations. Smart King denies the remaining allegations in Paragraph 44.
                                                                                                                27           45.   To the extent Paragraph 45 purports to describe, quote, or characterize
                                                                                                                28   the terms of the Employment Agreement, the document speaks for itself, should be

                                                                                                                     111394029
                                                                                                                                                              -4-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 70 Filed 11/19/20 Page 6 of 18 Page ID #:111



                                                                                                                 1   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 2   denies the remaining allegations in Paragraph 45.
                                                                                                                 3           46.   To the extent Paragraph 46 purports to describe, quote, or characterize
                                                                                                                 4   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 5   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 6   denies the remaining allegations in Paragraph 46.
                                                                                                                 7           47.   To the extent Paragraph 47 purports to describe, quote, or characterize
                                                                                                                 8   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 9   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                10   denies the remaining allegations in Paragraph 47.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           48.   To the extent Paragraph 48 purports to describe, quote, or characterize
                                                                                                                12   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                14   denies the remaining allegations in Paragraph 48.
                                                                                                                15           49.   To the extent Paragraph 49 purports to describe, quote, or characterize
                                                                                                                16   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                17   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                18   denies the remaining allegations in Paragraph 49.
                                                                                                                19           50.   To the extent Paragraph 50 purports to describe, quote, or characterize
                                                                                                                20   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                21   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                22   denies the remaining allegations in Paragraph 50.
                                                                                                                23           51.   To the extent Paragraph 51 purports to describe, quote, or characterize
                                                                                                                24   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                25   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                26   denies the remaining allegations in Paragraph 51.
                                                                                                                27           52.   Smart King denies the allegations in Paragraph 52.
                                                                                                                28

                                                                                                                     111394029
                                                                                                                                                              -5-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 70 Filed 11/19/20 Page 7 of 18 Page ID #:112



                                                                                                                 1           53.   To the extent Paragraph 53 purports to describe, quote, or characterize
                                                                                                                 2   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 3   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 4   denies the remaining allegations in Paragraph 53.
                                                                                                                 5           54.   To the extent Paragraph 54 purports to describe, quote, or characterize
                                                                                                                 6   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 7   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 8   denies the remaining allegations in Paragraph 54.
                                                                                                                 9           55.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                10   as to what Liu would have done and on that basis denies those allegations. Smart
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   King denies the remaining allegations in Paragraph 55.
                                                                                                                12           56.   To the extent Paragraph 56 purports to describe, quote or characterize
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   the terms of the Director Agreement, the document speaks for itself, should be read
                                                                                                                14   as a whole, and would provide only as expressly stated therein. Smart King denies
                                                                                                                15   the remaining allegations in Paragraph 56.
                                                                                                                16           57.   To the extent Paragraph 57 purports to describe, quote, or characterize
                                                                                                                17   the terms of the Director Agreement, the document speaks for itself, should be read
                                                                                                                18   as a whole, and would provide only as expressly stated therein. Smart King denies
                                                                                                                19   the remaining allegations in Paragraph 57.
                                                                                                                20           58.   To the extent Paragraph 58 purports to describe, quote, or characterize
                                                                                                                21   the terms of the Director Agreement, the document speaks for itself, should be read
                                                                                                                22   as a whole, and would provide only as expressly stated therein. Smart King denies
                                                                                                                23   the remaining allegations in Paragraph 58.
                                                                                                                24           59.   Smart King lacks knowledge and information sufficient to form a belief
                                                                                                                25   as to the truth or falsity of the allegations in Paragraph 59 and on that ground, denies
                                                                                                                26   those allegations.
                                                                                                                27           60.   Smart King admits the allegations in Paragraph 60.
                                                                                                                28

                                                                                                                     111394029
                                                                                                                                                               -6-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 70 Filed 11/19/20 Page 8 of 18 Page ID #:113



                                                                                                                 1           61.   Smart King lacks knowledge and information sufficient to form a belief
                                                                                                                 2   as to the truth or falsity of the allegations in Paragraph 61 and on that ground, denies
                                                                                                                 3   those allegations.
                                                                                                                 4           62.   Smart King admits that FF paid $600,000 to Liu on his start date. To
                                                                                                                 5   the extent Paragraph 62 purports to describe, quote, or characterize the terms of the
                                                                                                                 6   Employment Agreement, the document speaks for itself, should be read as a whole,
                                                                                                                 7   and would provide only as expressly stated therein. Smart King denies the remaining
                                                                                                                 8   allegations in Paragraph 62.
                                                                                                                 9           63.   Smart King denies the allegations in Paragraph 63.
                                                                                                                10           64.   To the extent Paragraph 64 purports to describe, quote, or characterize
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   the terms of the September 2018 Resolutions, the documents speak for themselves,
                                                                                                                12   should be read as a whole, and would provide only as expressly stated therein. Smart
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   King denies the remaining allegations in Paragraph 64.
                                                                                                                14           65.   To the extent Paragraph 65 purports to describe, quote, or characterize
                                                                                                                15   the terms of the Employment Agreement or the September 2018 Resolutions, the
                                                                                                                16   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                17   as expressly stated therein.     Smart King denies the remaining allegations in
                                                                                                                18   Paragraph 65.
                                                                                                                19           66.   To the extent Paragraph 66 purports to describe, quote, or characterize
                                                                                                                20   the terms of the September 2018 Resolutions, the documents speak for themselves,
                                                                                                                21   should be read as a whole, and would provide only as expressly stated therein. Smart
                                                                                                                22   King denies the remaining allegations in Paragraph 66.
                                                                                                                23           67.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                24   as to the truth or falsity of the allegations in Paragraph 67 as to the documents issued
                                                                                                                25   by Solium and whether Mr. Liu accessed his information on Solium’s website. Smart
                                                                                                                26   King denies the remaining allegations in Paragraph 67.
                                                                                                                27
                                                                                                                28

                                                                                                                     111394029
                                                                                                                                                               -7-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 70 Filed 11/19/20 Page 9 of 18 Page ID #:114



                                                                                                                 1           68.   Smart King lacks knowledge and information sufficient to form a belief
                                                                                                                 2   as to the truth or falsity of the allegations in Paragraph 68 and on that ground, denies
                                                                                                                 3   those allegations.
                                                                                                                 4           69.   Smart King denies the allegations in Paragraph 69.
                                                                                                                 5           70.   Smart King denies the allegations in Paragraph 70.
                                                                                                                 6           71.   Smart King denies the allegations in Paragraph 71.
                                                                                                                 7           72.   Smart King denies the allegations in Paragraph 72.
                                                                                                                 8           73.   Smart King denies the allegations in Paragraph 73.
                                                                                                                 9           74.   To the extent the allegations in Paragraph 74 purport to describe, quote
                                                                                                                10   or characterize written communications or documents, the communications or
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                12   as expressly stated therein.     Smart King denies the remaining allegations in
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   Paragraph 74.
                                                                                                                14           75.   To the extent the allegations in Paragraph 75 purport to describe, quote
                                                                                                                15   or characterize written communications or documents, the communications or
                                                                                                                16   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                17   as expressly stated therein. Smart King denies the allegations in Paragraph 75.
                                                                                                                18           76.   Smart King denies the allegations in Paragraph 76.
                                                                                                                19           77.   Smart King denies the allegations in Paragraph 77.
                                                                                                                20           78.   Smart King denies the allegations in Paragraph 78.
                                                                                                                21           79.   Smart King denies the allegations in Paragraph 79.
                                                                                                                22           80.   Smart King denies the allegations in Paragraph 80.
                                                                                                                23           81.   Smart King denies the allegations in Paragraph 81.
                                                                                                                24           82.   To the extent the allegations in Paragraph 82 purport to describe, quote
                                                                                                                25   or characterize written communications or documents, the communications or
                                                                                                                26   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                27   as expressly stated therein.     Smart King denies the remaining allegations in
                                                                                                                28   Paragraph 82.

                                                                                                                     111394029
                                                                                                                                                               -8-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 70 Filed 11/19/20 Page 10 of 18 Page ID #:115



                                                                                                                  1           83.   To the extent the allegations in Paragraph 83 purport to describe, quote
                                                                                                                  2   or characterize written communications or documents, the communications or
                                                                                                                  3   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                  4   as expressly stated therein.     Smart King denies the remaining allegations in
                                                                                                                  5   Paragraph 83.
                                                                                                                  6           84.   Smart King denies the allegations in Paragraph 84.
                                                                                                                  7           85.   Smart King denies the allegations in Paragraph 85.
                                                                                                                  8           86.   Smart King admits that Liu was terminated on February 11, 2019. Smart
                                                                                                                  9   King denies the remaining allegations in Paragraph 86.
                                                                                                                 10           87.   Smart King denies the allegations in Paragraph 87.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           88.   Smart King denies the allegations in Paragraph 88.
                                                                                                                 12           89.   Smart King denies the allegations in Paragraph 89.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           90.   Smart King denies the allegations in Paragraph 90.
                                                                                                                 14           91.   Smart King denies the allegations in Paragraph 91.
                                                                                                                 15           92.   Smart King denies the allegations in Paragraph 92.
                                                                                                                 16           93.   Smart King denies the allegations in Paragraph 93.
                                                                                                                 17           94.   Smart King denies the allegations in Paragraph 94.
                                                                                                                 18           95.   To the extent Paragraph 95 purports to describe, quote or characterize
                                                                                                                 19   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 20   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 21   denies the remaining allegations in Paragraph 95.
                                                                                                                 22           96.   To the extent Paragraph 96 purports to describe, quote or characterize
                                                                                                                 23   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 24   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 25   denies the remaining allegations in Paragraph 96.
                                                                                                                 26           97.   To the extent Paragraph 97 purports to describe, quote or characterize
                                                                                                                 27   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 28

                                                                                                                      111394029
                                                                                                                                                               -9-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 70 Filed 11/19/20 Page 11 of 18 Page ID #:116



                                                                                                                  1   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                  2   denies the remaining allegations in Paragraph 97.
                                                                                                                  3           98.   To the extent Paragraph 98 purports to describe, quote, or characterize
                                                                                                                  4   the terms of the September 2018 Resolutions, the documents speak for themselves,
                                                                                                                  5   should be read as a whole, and would provide only as expressly stated therein. Smart
                                                                                                                  6   King denies the remaining allegations in Paragraph 98.
                                                                                                                  7           99.   Smart King admits that, in October 2019, Mr. Jia filed for bankruptcy
                                                                                                                  8   protection in the United States. To the extent Paragraph 99 purports to describe,
                                                                                                                  9   quote, or characterize the documents filed with the bankruptcy court, the document
                                                                                                                 10   speaks for themselves, should be read as a whole, and would provide only as
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   expressly stated therein. To the extent Paragraph 99 contains conclusions of law,
                                                                                                                 12   which do not require a responsive pleading and on that basis, Smart King denies those
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   conclusions. Smart King denies the remaining allegations in Paragraph 99.
                                                                                                                 14           100. Smart King denies the allegations in Paragraph 100.
                                                                                                                 15           101. Smart King denies the allegations in Paragraph 101.
                                                                                                                 16           102. Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 17   as to the truth or falsity of the allegations in Paragraph 102 relating to Mr. Liu’s
                                                                                                                 18   “extensive client relationships” that he “transitioned to colleagues” and on that
                                                                                                                 19   ground, denies those allegations.        Smart King denies the allegations in
                                                                                                                 20   Paragraph 102.
                                                                                                                 21           103. Smart King denies the allegations of Paragraph 103.
                                                                                                                 22           104. Smart King admits that on December 17, 2019, the office of the United
                                                                                                                 23   States Trustee filed a motion in Mr. Jia’s bankruptcy case, seeking the appointment
                                                                                                                 24   of a Chapter 11 trustee.       Smart King denies the remaining allegations in
                                                                                                                 25   Paragraph 104.
                                                                                                                 26           105. Smart King denies the allegations in Paragraph 105.
                                                                                                                 27           106. Smart King denies the allegations in Paragraph 106.
                                                                                                                 28           107. Smart King denies the allegations in Paragraph 107.

                                                                                                                      111394029
                                                                                                                                                              - 10 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 70 Filed 11/19/20 Page 12 of 18 Page ID #:117



                                                                                                                  1           108. Smart King denies the allegations in Paragraph 108.
                                                                                                                  2           109. Smart King incorporates each of its previous responses as if fully set
                                                                                                                  3   forth herein.
                                                                                                                  4           110. Smart King denies the allegations in Paragraph 110.
                                                                                                                  5           111. Smart King denies the allegations in Paragraph 111.
                                                                                                                  6           112. To the extent Paragraph 112 purports to describe, quote, or characterize
                                                                                                                  7   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                  8   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                  9   denies the remaining allegations in Paragraph 112.
                                                                                                                 10           113. To the extent Paragraph 113 purports to describe, quote, or characterize
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 12   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   denies the remaining allegations in Paragraph 113.
                                                                                                                 14           114. To the extent Paragraph 114 purports to describe, quote, or characterize
                                                                                                                 15   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 16   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 17   denies the remaining allegations in Paragraph 114.
                                                                                                                 18           115. Smart King denies the allegations in Paragraph 115.
                                                                                                                 19           116. Smart King denies the allegations in Paragraph 116.
                                                                                                                 20           117. Smart King incorporates each of its previous responses as if fully set
                                                                                                                 21   forth herein.
                                                                                                                 22           118. Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 23   as to the truth or falsity of the allegations relating to Liu’s practice at Mayer Brown
                                                                                                                 24   and on that basis denies them. Smart King denies the remaining allegation in
                                                                                                                 25   Paragraph 118.
                                                                                                                 26           119. Smart King denies the allegations in Paragraph 119.
                                                                                                                 27           120. Smart King denies the allegation in Paragraph 120.
                                                                                                                 28           121. Smart King denies the allegations in Paragraph 121.

                                                                                                                      111394029
                                                                                                                                                               - 11 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 70 Filed 11/19/20 Page 13 of 18 Page ID #:118



                                                                                                                  1           122. Smart King denies the allegations in Paragraph 122.
                                                                                                                  2           123. Smart King denies the allegations in Paragraph 123.
                                                                                                                  3           124. Smart King incorporates each of its previous responses as if fully set
                                                                                                                  4   forth herein.
                                                                                                                  5           125. Smart King denies the allegations in Paragraph 125.
                                                                                                                  6           126. Smart King denies the allegations in Paragraph 126.
                                                                                                                  7           127. Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                  8   as to the truth or falsity of the allegations relating to Mr. Liu’s practice at Mayer
                                                                                                                  9   Brown and on that basis denies them. Smart King denies the remaining allegation in
                                                                                                                 10   Paragraph 127.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           128. Smart King denies the allegations in Paragraph 128.
                                                                                                                 12           129. Smart King denies the allegations in Paragraph 129.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           130. Smart King denies the allegations in Paragraph 130.
                                                                                                                 14           131. Smart King incorporates each of its previous responses as if fully set
                                                                                                                 15   forth herein.
                                                                                                                 16           132. Smart King denies the allegations in Paragraph 132.
                                                                                                                 17           133. Smart King denies the allegations in Paragraph 133.
                                                                                                                 18           134. Smart King denies the allegations in Paragraph 134.
                                                                                                                 19           135. Smart King denies the allegations in Paragraph 135.
                                                                                                                 20           136. Smart King incorporates each of its previous responses as if fully set
                                                                                                                 21   forth herein.
                                                                                                                 22           137. Smart King denies the allegations in Paragraph 137.
                                                                                                                 23           138. Smart King denies the allegations in Paragraph 138.
                                                                                                                 24           139. Smart King denies the allegations in Paragraph 139.
                                                                                                                 25           140. Smart King denies the allegations in Paragraph 140.
                                                                                                                 26           141. Smart King incorporates each of its previous responses as if fully set
                                                                                                                 27   forth herein.
                                                                                                                 28           142. Smart King denies the allegations in Paragraph 142.

                                                                                                                      111394029
                                                                                                                                                              - 12 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 70 Filed 11/19/20 Page 14 of 18 Page ID #:119



                                                                                                                  1           143. Smart King denies the allegations in Paragraph 143.
                                                                                                                  2           144. Smart King denies the allegations in Paragraph 144.
                                                                                                                  3           145. Smart King denies the allegations in Paragraph 145.
                                                                                                                  4           146. Smart King denies the allegations in Paragraph 146.
                                                                                                                  5           147. Smart King incorporates each of its previous responses as if fully set
                                                                                                                  6   forth herein.
                                                                                                                  7           148. To the extent Paragraph 148 purports to describe, quote, or characterize
                                                                                                                  8   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                  9   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 10   denies the remaining allegations in Paragraph 148.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           149. To the extent Paragraph 149 purports to describe, quote, or characterize
                                                                                                                 12   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 14   denies the remaining allegations in Paragraph 149.
                                                                                                                 15           150. Smart King denies the allegations in Paragraph 150.
                                                                                                                 16           151. Smart King denies the allegations in Paragraph 151.
                                                                                                                 17           152. Smart King asserts that no response is required to the prayer for relief
                                                                                                                 18   on page 28 of the Complaint. To the extent that the paragraphs of that clause may
                                                                                                                 19   be deemed to allege any factual or legal entitlement to the relief requested, Smart
                                                                                                                 20   King denies each and every such allegation and specifically denies that Liu is
                                                                                                                 21   entitled to any relief, including, but not limited to, the relief requested in subparts 1
                                                                                                                 22   through 11 thereof.
                                                                                                                 23           153. All allegations not specifically admitted or responded to are denied.
                                                                                                                 24
                                                                                                                 25
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28

                                                                                                                      111394029
                                                                                                                                                                - 13 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 70 Filed 11/19/20 Page 15 of 18 Page ID #:120



                                                                                                                  1                               AFFIRMATIVE DEFENSES
                                                                                                                  2           Without assuming the burden of proof as to any of the defenses set forth herein
                                                                                                                  3   where such burden would otherwise rest with Liu, Smart King alleges the following
                                                                                                                  4   affirmative defenses to the Complaint and to the relief sought therein:
                                                                                                                  5                                 First Affirmative Defense
                                                                                                                  6                                 (Failure to State a Claim)
                                                                                                                  7           1.    Liu’s Complaint fails in whole or in part to state a claim against Smart
                                                                                                                  8   King upon which relief may be granted.
                                                                                                                  9                                Second Affirmative Defense
                                                                                                                 10                                 (Fraudulent Inducement)
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           2.    Liu’s Complaint and the claims therein fail as they rely upon contracts
                                                                                                                 12   the Liu fraudulently induced FF and Smart King to enter.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13                                Third Affirmative Defense
                                                                                                                 14                         (Violation of Attorney-Client Privilege)
                                                                                                                 15           3.    Liu’s Complaint is barred, in whole or in part, to the extent it relies on
                                                                                                                 16   and exposes communications exchanged during his role as counsel for FF and FF
                                                                                                                 17   does not waive such privilege.
                                                                                                                 18                                Fourth Affirmative Defense
                                                                                                                 19                                          (Waiver)
                                                                                                                 20           4.    Liu’s Complaint is barred, in whole or in part, by the doctrine of waiver.
                                                                                                                 21                                 Fifth Affirmative Defense
                                                                                                                 22                                         (Estoppel)
                                                                                                                 23           5.    Liu’s Complaint is barred, in whole or in part, by the doctrine of
                                                                                                                 24   estoppel.
                                                                                                                 25                                 Sixth Affirmative Defense
                                                                                                                 26                                    (Breach by Plaintiff)
                                                                                                                 27           6.    Liu’s Complaint is barred, in whole or in part, due to Liu’s breaches of
                                                                                                                 28   the Employment Agreement.

                                                                                                                      111394029
                                                                                                                                                               - 14 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 70 Filed 11/19/20 Page 16 of 18 Page ID #:121



                                                                                                                  1                               Seventh Affirmative Defense
                                                                                                                  2                            (Failure of Conditions Precedent)
                                                                                                                  3           7.    Liu’s Complaint is barred, in whole or in part, because he failed to meet
                                                                                                                  4   certain conditions precedent to FF’s obligations under the Employment Agreement
                                                                                                                  5   and Smart King’s obligations under the Director Agreement.
                                                                                                                  6                                Eighth Affirmative Defense
                                                                                                                  7                                  (Statutes of Limitations)
                                                                                                                  8           8.    Liu’s Complaint is barred, in whole or in part, by the statutes of
                                                                                                                  9   limitations under applicable law and the parties’ agreements.
                                                                                                                 10                                Ninth Affirmative Defense
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                            (Intervening/Supervening Cause)
                                                                                                                 12           9.    Liu’s Complaint is barred, in whole or in part, because any alleged harm
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   was due to intervening and/or supervening causes.
                                                                                                                 14                                Tenth Affirmative Defense
                                                                                                                 15                                      (Unclean Hands)
                                                                                                                 16           10.   Liu’s Complaint is barred, in whole or in part, by the doctrine of unclean
                                                                                                                 17   hands.
                                                                                                                 18                               Eleventh Affirmative Defense
                                                                                                                 19                                (Contrary to Public Policy)
                                                                                                                 20           11.   Liu’s Complaint is barred, in whole or in part, by Liu’s own fraudulent
                                                                                                                 21   and unlawful acts in violation of public policy.
                                                                                                                 22                               Twelfth Affirmative Defense
                                                                                                                 23                                       (Justification)
                                                                                                                 24           12.   Liu’s Complaint is barred, in whole or in part, because Smart King was
                                                                                                                 25   fully justified in its conduct as a matter of fact and law.
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28

                                                                                                                      111394029
                                                                                                                                                                - 15 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 70 Filed 11/19/20 Page 17 of 18 Page ID #:122



                                                                                                                  1                                Thirteenth Affirmative Defense
                                                                                                                  2                                 (Failure to Mitigate Damages)
                                                                                                                  3           13.      Liu’s Complaint is barred, in whole or in part, because he failed to
                                                                                                                  4   mitigate his alleged damages.
                                                                                                                  5                                Fourteenth Affirmative Defense
                                                                                                                  6                                      (Unjust Enrichment)
                                                                                                                  7           14.      Liu’s Complaint is barred, in whole or in part, because any relief by Liu
                                                                                                                  8   would constitute unjust enrichment.
                                                                                                                  9                                 Fifteenth Affirmative Defense
                                                                                                                 10                                         (In Pari Delicto)
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           15.      Liu’s Complaint is barred, in whole or in part, by the doctrine of in pari
                                                                                                                 12   delicto.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13                                 Sixteenth Affirmative Defense
                                                                                                                 14                                   (Breach of Fiduciary Duty)
                                                                                                                 15           16.      Liu’s Complaint is barred, in whole or in part, on the ground that Liu
                                                                                                                 16   breached the fiduciary duties that he owed to FF and Smart King.
                                                                                                                 17                                Seventeenth Affirmative Defense
                                                                                                                 18               (Breach of the Implied Covenant of Good Faith and Fair Dealing)
                                                                                                                 19           17.      Liu’s Complaint is barred, in whole or in part, on the ground that Liu
                                                                                                                 20   breached the implied covenant of good faith and fair dealing in the Employment
                                                                                                                 21   Agreement.
                                                                                                                 22                                Eighteenth Affirmative Defense
                                                                                                                 23                                 (Contribution and Indemnity)
                                                                                                                 24           18.      Liu’s Complaint is barred, in whole or in part, by the doctrines of
                                                                                                                 25   contribution and indemnity.
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28

                                                                                                                      111394029
                                                                                                                                                                  - 16 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 70 Filed 11/19/20 Page 18 of 18 Page ID #:123



                                                                                                                  1                             Nineteenth Affirmative Defense
                                                                                                                  2                                 (Reservation of Rights)
                                                                                                                  3           19.   The defenses set forth herein reflect Smart King’s assessment based on
                                                                                                                  4   the information of which Smart King currently is aware. Smart King expressly
                                                                                                                  5   reserves, and does not waive any defenses.
                                                                                                                  6           WHEREFORE, Smart King respectfully requests that this Court enter
                                                                                                                  7   judgment in its favor and against Liu, dismiss Liu’s claims, and award Smart King
                                                                                                                  8   its costs of suit and such other relief as this Court may deem appropriate.
                                                                                                                  9   Dated: November 19, 2020                   TROUTMAN PEPPER HAMILTON
                                                                                                                                                                 SANDERS LLP
                                                                                                                 10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                                                By: /s/ Lauren E. Grochow
                                                                                                                                                                     Lauren E. Grochow
                                                                                                                 12                                                  Daniel Anziska
                                                                               I R V I N E , C A 92614-2545




                                                                                                                                                                     Mackenzie L. Willow-Johnson
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13
                                                                                                                                                                       Attorneys for Defendants
                                                                                                                 14                                                    FARADAY&FUTURE INC.,
                                                                                                                                                                       SMART KING LTD.,
                                                                                                                 15                                                    JIAWEI WANG, and CHAOYING
                                                                                                                                                                       DENG
                                                                                                                 16
                                                                                                                 17
                                                                                                                 18
                                                                                                                 19
                                                                                                                 20
                                                                                                                 21
                                                                                                                 22
                                                                                                                 23
                                                                                                                 24
                                                                                                                 25
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28

                                                                                                                      111394029
                                                                                                                                                              - 17 -
